Lenroot, Judge,
specially concurring:
I concur in the conclusion reached in the opinion by Judge Bland upon the ground that the evidence in the record fails to establish that all purchasers of bales of Samos tobacco, in the condition in which imported, had knowledge that Samos is a possession of Greece. Neither is there in the record any offer of proof to that effect.
The testimony shows that Samos tobacco is used only, in the manufacture of cigarettes; that there are four principal manufacturers of cigarettes in the United States; and that there are also in this country thousands of small manufacturers, some of which use Samos tobacco, sometimes purchasing the same by the bale in the condition in which it is imported.
While there is testimony to the effect that the tobacco trade generally knows that the island of Samos is a possession of Greece, none of appellant’s witnesses was qualified, in my opinion, to testify that all of the small manufacturers of cigarettes, in purchasing Samos tobacco by the bale in the condition in which imported, understood that the island of Samos is a possession of Greece.
The marking statute was enacted for the protection of all purchasers and users of imported products. The testimony wholly fails to establish that all purchasers of Samos tobacco by the bale understood that the island of Samos is a possession of Greece.
I therefore agree that the judgment of the United States Customs Court should be affirmed.